Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 1 of 36 PageID #: 1



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF RHODE ISLAND

   KENDRA THIBAULT, in her                          :
   Capacity as GUARDIAN of                          :
   JHAMAL GONSALVES and                             :
   TIA TRIBBLE, in her Capacity as                  :
   GUARDIAN of JHAMAL GONSALVES                     :
                                                    :
           v.                                       :        C.A. No.
                                                    :
   HUGH T. CLEMENTS, JR.,                           :
   Individually and in his official capacity        :
   as Chief of Police of the Providence             :
   Police Department;                               :
   STEPHEN PARE, Individually and in his            :
   official capacity as Commissioner of Public      :
   Safety for the City of Providence;               :
   KYLE ENDRES, Individually and in his             :
   Official Capacity as an Officer in the           :
   Providence Police Department;                    :
   BRAD McPARLIN, Individually and in his           :
   Official Capacity as an Officer in the           :
   Providence Police Department;                    :
   THE CITY OF PROVIDENCE, by and                   :
   through its Treasurer, BETH MUNSON; and          :
   OFFICERS JOHN AND JANE                           :
   DOES, ALIAS 1-10, in their Individual            :
   and Official Capacities                          :

                                            COMPLAINT
                                        I. INTRODUCTION
           1.      On October 18, 2020 at approximately 5:50 p.m. Jhamal Gonsalves was

   operating a moped scooter on Elwood Avenue in the City of Providence, Rhode Island. Mr.

   Gonsalves was operating his vehicle in a safe manner and using due care.

           2.      As Mr. Gonsalves travelled on Elmwood Avenue in the City of Providence,

   Rhode Island, Officer Kyle Endres of the Providence Police Department followed Mr.

   Gonsalves with the purpose and intent of stopping and arresting Mr. Gonsalves.

           3.      As Mr. Gonsalves approached the intersection of Elmwood Avenue and
   Bissell Street in said city, Officer Endres broadcast by radio instructions to other police officers
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 2 of 36 PageID #: 2




   in their vehicles to “box him in” at which time Officer Brad McParlin moved his police cruiser

   from Bissell Street into and blocking the southbound lane of Elmwood Avenue, thereby

   blocking Mr. Gonsalves’s lane of travel and forcing him to turn onto Bissell Street. Neither

   Officer McParlin’s police cruiser or Officer Endres’s police cruiser had activated their lights

   or sirens.

             4.    To avoid a collision with the two officers’ cruisers, Mr. Gonsalves was forced

   to turn his vehicle onto Bissell Street thereby causing him to lose control of his moped which

   went onto the sidewalk and struck a wall, ejecting Mr. Gonsalves from his scooter. At about

   the same time, Officer Endres, still pursuing Mr. Gonsalves, turned his vehicle in a negligent

   and reckless manner onto the sidewalk of Bissell Street causing his vehicle to strike a stop sign

   and Mr. Gonsalves.

             5.    This is an action for money damages under 42 U.S.C. § 1983, the Fourth, and

   Fourteenth Amendments to the United States Constitution, and under the common law of

   the State of Rhode Island, against Providence Police Officer Kyle Endres, Officer Brad

   McParlin, Police Chief Hugh T. Clements, Jr., Commissioner Stephen Pare and the City of

   Providence. Jurisdiction is conferred on this Court in 28 U.S.C. §§ 1331 and 1343, and the

   Court holds supplemental jurisdiction over related state common law claims under 28 U.S.C.

   § 1367.
             6.    The plaintiff alleges that the defendants made an unreasonable seizure of

   Jhamal Gonsalves, used excessive and unsafe force in doing so, and negligently operated their

   vehicles under state law. It is further alleged that these violations and civil wrongs were

   committed as a result of deliberate indifference to the need to properly supervise, train, and

   control the actions of Officer Endres and Officer McParlin through the policies, procedures,

   practices, and customs of Chief Clements of the Providence Police Department,

   Commissioner Pare and by the City of Providence.




                                                  2
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 3 of 36 PageID #: 3




                                             II. PARTIES

           7.      Plaintiff Kendra Thibault, in her capacity as Guardian of Jhamal Gonsalves

   (hereinafter “Gonsalves”), is a resident and citizen of Portsmouth, Rhode Island. She is the

   temporary guardian of Jhamal Gonsalves, who is also a resident and citizen of Portsmouth,

   Rhode Island.

           8.      Plaintiff Tia Tribble, in her capacity as Guardian of Jhamal Gonsalves, is a

   resident and citizen of Middletown, Rhode Island. She is the temporary guardian of Jhamal

   Gonsalves.

           9.      Defendant Hugh T. Clements, Jr. (hereinafter “Clements”), upon information

   and belief is the Chief of the Providence Police Department and a resident of Providence,

   Rhode Island. Clements, who is named in his individual and official capacities, has been at all

   times relevant to the actions described in this Complaint the Chief of Police employed by the

   City of Providence, and was the presiding officer over defendants Officer Kyle Endres,

   Officer Brad McParlin and John and Jane Does, Alias 1-10. Chief Clements was responsible

   for the hiring, screening, training, supervision, and conduct of Officer Kyle Endres, Officer

   Brad McParlin and John and Jane Does, Alias 1-10.

           10.     Defendant Stephen Paré (hereinafter “Paré”), upon information and belief is

   the Commissioner of Public Safety for the City of Providence. Paré, who is named in his
   individual and official capacities, has been at all times relevant to the actions described in this

   Complaint the Commissioner of Public Safety employed by the City of Providence, and was

   the superintendent or presiding individual over defendants Officer Kyle Endres, Officer Brad

   McParlin and John and Jane Does, Alias 1-10. Commissioner Paré was responsible for the

   hiring, screening, training, supervision, and conduct of Officer Kyle Endres, Officer Brad

   McParlin and John and Jane Does, Alias 1-10.

           11.     Defendant Kyle Endres (hereinafter “Endres”), upon information and belief,

   is a sworn officer of the Providence Police Department and a citizen of the state of Rhode
   Island. He is sued, herein, in his individual and official capacity.

                                                    3
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 4 of 36 PageID #: 4




             12.    Defendant Brad McParlin (hereinafter “McParlin”), upon information and

   belief is a sworn officer of the Providence Police Department and a citizen of the state of

   Rhode Island. He is sued, herein, in his individual and official capacities.

             13.    Defendant City of Providence is a municipal corporation existing under the

   laws of the State of Rhode Island, and Beth Munson (hereinafter “Munson”) is the City

   Treasurer.

             14.    Defendants John and Jane Does, Alias 1-10, upon information and belief were,

   at all relevant times, sworn officers of the Providence Police Department and residents of

   Providence, and citizens of the State of Rhode Island. They are sued, herein, in their individual

   and official capacities. Defendants John and Jane Does, Alias’s 1-10 identities are not currently

   known, but they are sued herein and a motion to amend will be brought upon identification

   to substitute those persons for the fictitious names.

             15.    At all relevant times, defendants Clements, Paré, Munson Endres, McParlin

   and John and Jane Does, Alias 1-10 were acting under color of state law and within the scope

   of their employment and were in compliance with the actual customs, policies, practices and

   procedures of the Providence Police Department.

                                       III. JURISDICTION

             16.    The Court has jurisdiction over this matter under 28 U.S.C. §§ 1331,
   1343(a)(3)-(4), and 1367 and 42 U.S.C. § 1983, 1988 and 28 U.S.C. §§ 2201, 2202.

             17.    Venue in this District is proper under 28 U.S.C. § 1391(b)(2), as the events,

   omissions, and actions giving rise to the plaintiff’s claims occurred in the District of Rhode

   Island.

                                             IV. FACTS

   18.       On October 18, 2020, Jhamal Gonsalves was driving a moped on Elmwood Avenue

             in the City of Providence, Rhode Island.




                                                   4
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 5 of 36 PageID #: 5




   19.   Gonsalves was driving in a southerly direction on Elmwood Avenue, toward an

         intersection with Park Avenue and was driving by himself, had no passengers, and was

         not within any block of traffic or group of vehicles.

   20.   Gonsalves was traveling within the speed limit, operating his vehicle safely, and had

         done nothing to warrant pursuit or arrest and was operating his vehicle with due care.

   21.   As Gonsalves traveled toward Park Avenue, he was pursued by defendant Endres,

         who was in a Providence police cruiser. Defendant Endres did not activate his cruiser’s

         lights or siren.

   22.   A second Providence Police Department cruiser operated by defendant McParlin was

         waiting at the intersection on Bissell Street. At this time, defendant Endres broadcast

         by radio, “block him in.”

   23.   As Gonsalves approached the intersection, the cruiser operated by defendant McParlin

         pulled forward into the intersection and stopped, blocking travel on Elmwood

         Avenue. Defendant McParlin did not activate his cruiser’s lights or sirens.

   24.   Gonsalves, in an attempt to avoid striking defendant McParlin’s cruiser, was forced to

         veer onto Bissell Street.

   25.   As Gonsalves turned, defendant Endres continued to pursue Gonsalves’s vehicle.

   26.   To avoid a collision with the two officers’ cruisers, Gonsalves was forced to turn his
         vehicle onto Bissell Street thereby resulting in him losing control of his moped which

         went onto the sidewalk and struck a wall, ejecting Mr. Gonsalves from his scooter. At

         about the same time, Officer Endres, still pursuing Mr. Gonsalves, turned his vehicle

         in a negligent and reckless manner onto the sidewalk of Bissell Street causing his

         vehicle to strike a stop sign and Mr. Gonsalves.

   27.   As a result of being struck by the cruiser and stop sign, Gonsalves was rendered

         unconscious and suffered severe and permanent injuries.

   28.   Although Gonsalves posed no immediate threat to himself or others, defendants
         Endres and McParlin from the Providence Police Department responded with

                                                5
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 6 of 36 PageID #: 6




         excessive force and physical brutality. The egregious exertion of force and power

         discussed herein constitutes a breach of Gonsalves’s civil rights, including, but not

         limited to, those rights afforded him under state and federal law.

   29.   The events leading up to and including the injury to Gonsalves was without legal

         authority and in violation of his constitutional rights, including his right to be secure

         in his person, his right to be free from the use of unreasonable force and his right to

         equal protection and due process of law. All of the above behavior by these defendant

         police officers is shocking to the conscience because such behavior was an

         unwarranted exertion of force.

   30.   The acts and/or omissions of the City of Providence as set forth herein amount to

         negligent, reckless and egregious conduct, which is the proximate cause of Gonsalves’s

         multiple surgeries, hospitalizations and rehabilitative treatment he has and will have to

         undergo and the incredible emotional distress he has endured. Gonsalves has also

         incurred medical bills, pain and suffering and lost wages, and will continue to incurred

         future medical bills, pain and suffering and lost wages.

   31.   As a direct and proximate result of the events described herein, Gonsalves was

         transported to Rhode Island Hospital where he was treated for neurological and other

         injuries.
   32.   Mr. Gonsalves has endured multiple surgeries, hospitalizations, rehabilitative

         treatment and had endured severe emotional distress.

   33.   Mr. Gonsalves has suffered from loss of the ability to communicate and ambulate due

         to neurological injures, as well as injuries which render him unable to continue with

         his activities of daily living. Indeed, the injuries he received as a result of the

         defendants’ conduct are severe and permanent.




                                                6
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 7 of 36 PageID #: 7




                                   V. NOTICE OF CLAIM

   34.   Prior to institution of the within action against the City of Providence, plaintiff

         complied with R.I.G.L. § 45-15-5 and more than forty (40) days have elapsed since

         plaintiff made presentment of his claim to the City of Providence without receiving

         just and due compensation from the said town.

                             VI. COUNT I
                            42 U.S.C. § 1983
           FOURTH AND FOURTEENTH AMENDMENT VIOLATIONS
                        AGAINST DEFENDANTS
                       ENDRES AND MCPARLIN
   35.   Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

         through 34 as if incorporated and reiterated herein.

   36.   At all times relevant herein, defendants Endres and McParlin were acting under color

         of law by exercising power made possible because the defendants were clothed with

         the authority of law.

   37.   The actions of defendants Endres and McParlin in detaining Gonsalves and in the use

         of force violated Gonsalves’s rights under the Fourth and Fourteenth Amendments

         to the United States Constitution and displayed both deliberate indifference to and a

         reckless disregard of Gonsalves’s constitutional rights.

   38.   The actions of defendants Endres and McParlin in injuring Gonsalves, were neither
         necessary nor just, constitute unreasonable force in the seizure of Gonsalves’s person

         and, thus, deprived Gonsalves of his rights under the Fourth and Fourteen

         Amendments to the United States Constitution.

   39.   Plaintiff Gonsalves claims damages for the injuries set forth above in accordance with

         42 U.S.C. § 1983 against defendants Endres and McParlin for the violation of his

         constitutional rights by action taken under color of law.

   40.   As a direct and proximate result of the actions by defendants Endres and McParlin,
         Gonsalves has endured physical pain and suffering and incredible emotional distress;


                                                7
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 8 of 36 PageID #: 8




         moreover, Gonsalves has incurred medical bills, lost wages, and will continue to incur

         future medical bills, pain and suffering, and lost wages.

   41.   Defendants Endres’s and McParlin’s unlawful seizure of Gonsalves and use of force

         was not reasonable and was unsupported by probable cause, in derogation of rights

         secured to the plaintiff by the Fourth and Fourteenth Amendments to the United

         States Constitution.

   42.   Plaintiff has no adequate remedy at law to redress the irreparable harm which

         defendants have caused and continue to cause him.

         WHEREFORE, plaintiff Jhamal Gonsalves prays this Honorable Court:

         a.      Award plaintiff all reasonable compensatory damages, including for lost

                 income, medical bills, mental anguish and emotional distress, and any other

                 compensatory damages, for each count alleged in the Complaint;

         b.      Award plaintiff punitive damages against all defendants individually for each

                 count alleged in the Complaint;

         c.      Award plaintiff reasonable attorneys’ fees, expert fees and court costs in

                 accordance with 42 U.S.C. §1988 for the prosecution of his 42 U.S.C. §1983

                 claims;

         d.      Award plaintiff legal interest and costs, plus prejudgment and post-judgment
                 interest; and

         e.      Award such other and further relief as this Honorable Court deems right and

                 just.

                                     VII. COUNT II
                                     42 U.S.C. § 1983
                                   EXCESSIVE FORCE
                                 AGAINST DEFENDANTS
                                 ENDRES AND MCPARLIN

   43.   Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

         through 42 as if incorporated and reiterated herein.

                                                8
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 9 of 36 PageID #: 9



   44.   At all times relevant herein, defendants Endres and McParlin were acting under color

         of law by exercising power made possible because the defendants were clothed with

         the authority of law.

   45.   Defendants Endres and McParlin used unlawful and unreasonably excessive force in

         stopping and seizing Gonsalves, in violation of Gonsalves’s rights under the Fourth

         and Fourteenth Amendments to the United States Constitution. Defendants Endres’s

         and McParlin’s actions displayed both deliberate indifference and a reckless disregard

         of Gonsalves’s constitutional rights.

   46.   Defendant Endres’s and McParlin’s excessive force was neither necessary nor just,

         constituted unreasonable force in the unjustified seizure of Gonsalves’s person and,

         thus, deprived Gonsalves of his rights under the Fourth and Fourteen Amendments

         to the United States Constitution.

   47.   Plaintiff Gonsalves claims damages for the injuries set forth above in accordance with

         42 U.S.C. § 1983 against defendants Endres and McParlin for violation of his

         constitutional rights under color of law.

   48.   As a direct and proximate result of the actions by defendants Endres and McParlin,

         Gonsalves has endured physical pain and suffering and incredible emotional distress;

         moreover, Gonsalves has incurred medical bills, lost wages, and will continue to incur

         future medical bills, pain and suffering, and lost wages.

   49.   Plaintiff has no adequate remedy at law to redress the irreparable harm which

         defendants have caused and continue to cause him.




                                                 9
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 10 of 36 PageID #: 10



          WHEREFORE, plaintiff Jhamal Gonsalves prays this Honorable Court:

          a.      Award plaintiff all reasonable compensatory damages, including for lost

                  income, medical bills, mental anguish and emotional distress, and any other

                  compensatory damages, for each count alleged in the Complaint;

          b.      Award plaintiff punitive damages against all defendants for each count alleged

                  in the Complaint;

          c.      Award plaintiff reasonable attorneys’ fees, expert fees and court costs in

                  accordance with 42 U.S.C. § 1988 for the prosecution of his 42 U.S.C. § 1983

                  claims;

          d.      Award plaintiff legal interest and costs, plus prejudgment and post-judgment

                  interest; and

          e.      Award such other and further relief as this Honorable Court deems right and

                  just.

                                     VIII. COUNT III
                                      NEGLIGENCE
                                  AGAINST DEFENDANTS
                                  ENDRES AND MCPARLIN

    50.   Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

          through 49 as if incorporated and reiterated herein.

    51.   On October 18, 2020, defendants Endres and McParlin were operating vehicles owned

          by the City of Providence, did so unreasonably and unsafely, and as a consequence

          thereof struck and injured Gonsalves.

    52.   Plaintiff Gonsalves was at all times in the exercise of due care and caution.

    53.   At all times relevant hereto, defendants Endres and McParlin were operating the

          motor vehicles owned by defendant City of Providence with the City’s full knowledge

          and consent.


                                                10
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 11 of 36 PageID #: 11



    54.   Defendant City of Providence, as owner of the motor vehicles being operated by

          defendants Endres and McParlin, is liable to plaintiff Gonsalves pursuant to R.I.G.L.

          31-33-6.

    55.   As a direct and proximate result of the actions by defendants Endres and McParlin,

          Gonsalves has endured physical pain and suffering and incredible emotional distress;

          moreover, Gonsalves has incurred medical bills, lost wages, and will continue to incur

          future medical bills, pain and suffering, and lost wages.

    56.   Plaintiff has no adequate remedy at law to redress the irreparable harm which

          defendants have caused and continue to cause him.

          WHEREFORE, plaintiff Jhamal Gonsalves prays this Honorable Court:

          a.      Award plaintiff all reasonable compensatory damages, including for lost

                  income, medical bills, mental anguish and emotional distress, and any other

                  compensatory damages, for each count alleged in the Complaint;

          b.      Award plaintiff punitive damages against all defendants for each count alleged

                  in the Complaint;

          c.      Award plaintiff reasonable attorneys’ fees and court costs pursuant to federal

                  and state law;

          d.      Award plaintiff legal interest and costs, plus prejudgment interest pursuant to

                  R.I. Gen. Law §9-21-10; and

          e.      Award such other and further relief as this Honorable Court deems right and

                  just.




                                                 11
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 12 of 36 PageID #: 12



                                     IX. COUNT IV
                         GROSS NEGLIGENCE/RECKLESS CONDUCT
                     AGAINST ENDRES, McPARLIN, CITY OF PROVIDENCE

    57.   Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

          through 56 as if incorporated and reiterated herein.

    58.   On October 18, 2020, defendants Endres and McParlin were operating vehicles

          owned by the City of Providence,

    59.   The defendants operated their vehicles in a manner that was extremely and grossly

          negligent, and their conduct was in conscious disregard of a plain and known risk to

          the life and safety of Gonsalves. As a consequence of the defendants’ grossly negligent

          and reckless conduct, they injured Gonsalves.

    60.   Plaintiff Gonsalves was at all times in the exercise of due care and caution.

    61.   At all times relevant hereto, defendants Endres and McParlin were operating the

          motor vehicles owned by defendant City of Providence with the City’s full knowledge

          and consent.

    62.   Defendant City of Providence, as owner of the motor vehicles being operated by

          defendant John and Jane Does Alias 1-20, is liable to Gonsalves pursuant to R.I.G.L.

          31-33-6.

    63.   As a direct and proximate result of the actions by defendants Endres and McParlin,

          Gonsalves has endured physical pain and suffering and incredible emotional distress;

          moreover, Gonsalves has incurred medical bills, lost wages, and will continue to incur

          future medical bills, pain and suffering, and lost wages.

    64.   Plaintiff has no adequate remedy at law to redress the irreparable harm which

          defendants have caused and continue to cause him.




                                                 12
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 13 of 36 PageID #: 13



          WHEREFORE, plaintiff Jhamal Gonsalves prays this Honorable Court:

          a.      Award plaintiff all reasonable compensatory damages, including for lost

                 income, medical bills, mental anguish and emotional distress, and any other

                 compensatory damages, for each count alleged in the Complaint;

          b.     Award plaintiff punitive damages against all defendants for each count alleged

                 in the Complaint;

          c.     Award plaintiff reasonable attorneys’ fees and court costs pursuant to federal

                 and state law;

          d.     Award plaintiff legal interest and costs, plus prejudgment interest pursuant to

                 R.I. Gen. Law §9-21-10; and

          e.     Award such other and further relief as this Honorable Court deems right and

                 just.

                                          X. COUNT V
                                           ASSAULT
                                     AGAINST DEFENDANTS
                                     ENDRES AND McPARLIN

    65.   Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

          through 64 as if incorporated and reiterated herein.

    66.   Defendants Endres and McParlin, by virtue of their actions, caused Endres’s motor

          vehicle, directly or indirectly, to strike Gonsalves, causing Gonsalves to suffer

          apprehension of an immediate harmful contact.

    67.   The defendants’ negligent, reckless, and egregious conduct indicates a flagrant

          disregard for Gonsalves’s safety.

    68.   As a direct and proximate result of the actions by defendants Endres and McParlin,

          Gonsalves has endured physical pain and suffering and incredible emotional distress;



                                                13
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 14 of 36 PageID #: 14



          moreover, Gonsalves has incurred medical bills, lost wages, and will continue to incur

          future medical bills, pain and suffering, and lost wages.

    69.   Plaintiff has no adequate remedy at law to redress the irreparable harm which

          defendants have caused and continue to cause him.

          WHEREFORE, plaintiff Jhamal Gonsalves prays this Honorable Court:

          a.      Award plaintiff all reasonable compensatory damages, including for lost

                  income, medical bills, mental anguish and emotional distress, and any other

                  compensatory damages, for each count alleged in the Complaint;

          b.      Award plaintiff punitive damages against all defendants for each count alleged

                  in the Complaint;

          c.      Award plaintiff reasonable attorneys’ fees and court costs pursuant to federal

                  and state law;

          d.      Award plaintiff legal interest and costs, plus prejudgment interest pursuant to

                  R.I. Gen. Law §9-21-10; and

          e.      Award such other and further relief as this Honorable Court deems right and

                  just.
                                          XI. COUNT VI
                                            BATTERY
                                      AGAINST DEFENDANTS
                                      ENDRES AND McPARLIN

    70.   Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

          through 69 as if incorporated and reiterated herein.

    71.   Defendants Endres and McParlin, by virtue of their actions, caused Endres’s motor

          vehicle, directly or indirectly, to strike Gonsalves, causing Gonsalves to suffer

          apprehension of an immediate harmful contact. The acts of the defendants Endres



                                                 14
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 15 of 36 PageID #: 15



          and McParlin in causing the Endres’s vehicle to strike Gonsalves were done without

          Gonsalves’s consent.

    72.   The defendants’ negligent, reckless, and egregious conduct indicates a flagrant

          disregard for Gonsalves’s safety.

    73.   As a direct and proximate result of the actions by defendants Endres and McParlin,

          Gonsalves has endured physical pain and suffering and incredible emotional distress;

          moreover, Gonsalves has incurred medical bills, lost wages, and will continue to incur

          future medical bills, pain and suffering, and lost wages.

    74.   Plaintiff has no adequate remedy at law to redress the irreparable harm which

          defendants have caused and continue to cause him.

          WHEREFORE, plaintiff Jhamal Gonsalves prays this Honorable Court:

          a.      Award plaintiff all reasonable compensatory damages, including for lost

                  income, medical bills, mental anguish and emotional distress, and any other

                  compensatory damages, for each count alleged in the Complaint;

          b.      Award plaintiff punitive damages against all defendants for each count alleged

                  in the Complaint;

          c.      Award plaintiff reasonable attorneys’ fees and court costs pursuant to federal

                  and state law;

          d.      Award plaintiff legal interest and costs, plus prejudgment interest pursuant to

                  R.I. Gen. Law §9-21-10; and

          e.      Award such other and further relief as this Honorable Court deems right and

                  just.




                                                 15
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 16 of 36 PageID #: 16



                                          XII. COUNT VII
                                       FALSE IMPRISONMENT
                                       AGAINST DEFENDANTS
                                       ENDRES AND McPARLIN

    75.   Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

          through 74 as if incorporated and reiterated herein.

    76.   Defendants Endres and McParlin brandished lethal force, while cloaked with the

          authority of the Providence Police Department, and ruthlessly pursued Gonsalves

          without a reasonable basis for doing so.

    77.   Defendants lacked a reasonable basis for apprehending Gonsalves and, thus, the

          defendants’ ruthless pursuit of Gonsalves was an unfounded assertion of authority.

    78.   The defendants’ course of action was to blindside Gonsalves with their force and

          appearance of authority because the defendants knew and/or intended that this

          strategy should impede Gonsalves’s liberty of movement; the defendants’ conduct

          resulted in an intentional, unconsented, and unlawful restraint of Gonsalves’s physical

          liberty.

    79.   As a direct and proximate result of the actions by defendants Endres and McParlin,

          Gonsalves has endured physical pain and suffering and incredible emotional distress;

          moreover, Gonsalves has incurred medical bills, lost wages, and will continue to incur

          future medical bills, pain and suffering, and lost wages.

    80.   Plaintiff has no adequate remedy at law to redress the irreparable harm which

          defendants have caused and continue to cause him.

          WHEREFORE, plaintiff Jhamal Gonsalves prays this Honorable Court:

          a.         Award plaintiff all reasonable compensatory damages, including for lost

                     income, medical bills, mental anguish and emotional distress, and any other

                     compensatory damages, for each count alleged in the Complaint;
                                                 16
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 17 of 36 PageID #: 17



          b.      Award plaintiff punitive damages against all defendants for each count alleged

                  in the Complaint;

          c.      Award plaintiff reasonable attorneys’ fees and court costs pursuant to federal

                  and state law;

          d.      Award plaintiff legal interest and costs, plus prejudgment interest pursuant to

                  R.I. Gen. Law §9-21-10; and

          e.      Award such other and further relief as this Honorable Court deems right and

                  just.


                                XIII. COUNT VIII
                 INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                             AGAINST DEFENDANTS
                              ENRES AND McPARLIN

    81.   Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

          through 80 as if incorporated and reiterated herein.

    82.   The defendants’ conduct of pursuing and ultimately resulting in striking Gonsalves’s

          moped and severely injuring him exposes an intentional and/or reckless disregard of

          the probability of causing Gonsalves emotional distress.

    83.   The conduct was extreme and outrageous.

    84.   There is a causal connection between defendants’ conduct and the emotional distress

          suffered by Gonsalves.

    85.   As a direct result of the intentional infliction of emotional distress by the defendants,

          Gonsalves has suffered serious mental anguish.

    86.   The actions of defendants Endres and McParlin in pursuing and striking Gonsalves’s

          moped and severely injuring him caused Gonsalves to suffer irreparable harm.



                                                 17
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 18 of 36 PageID #: 18



    87.   As a direct and proximate result of the actions by defendants Endres and McParlin,

          Gonsalves has endured physical pain and suffering and incredible emotional distress;

          moreover, Gonsalves has incurred medical bills, lost wages, and will continue to incur

          future medical bills, pain and suffering, and lost wages.

    88.   Plaintiff has no adequate remedy at law to redress the irreparable harm which

          defendants have caused and continue to cause him.

          WHEREFORE, plaintiff Jhamal Gonsalves prays this Honorable Court:

          a.      Award plaintiff all reasonable compensatory damages, including for lost

                  income, medical bills, mental anguish and emotional distress, and any other

                  compensatory damages, for each count alleged in the Complaint;

          b.      Award plaintiff punitive damages against all defendants for each count alleged

                  in the Complaint;

          c.      Award plaintiff reasonable attorneys’ fees and court costs pursuant to federal

                  and state law;

          d.      Award plaintiff legal interest and costs, plus prejudgment interest pursuant to

                  R.I. Gen. Law §9-21-10; and

          e.      Award such other and further relief as this Honorable Court deems right and
                  just.

                                XIV. COUNT IX
                                42 U.S.C. § 1983
               FOURTH AND FOURTEENTH AMENDMENT VIOLATIONS
                            AGAINST DEFENDANTS
                        JOHN AND JANE DOES, ALIAS 1-10
    89.   Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

          through 88 as if incorporated and reiterated herein.




                                                 18
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 19 of 36 PageID #: 19




    90.   At all times relevant herein, defendants John and Jane Does, Alias 1-10 were acting

          under color of law by exercising power made possible because the defendants were

          clothed with the authority of law.

    91.   The actions of defendants John and Jane Does, Alias 1-10 in detaining Gonsalves and

          in the use of force violated Gonsalves’s rights under the Fourth and Fourteenth

          Amendments to the United States Constitution and displayed both deliberate

          indifference to and a reckless disregard of Gonsalves’s constitutional rights.

    92.   The actions of defendants John and Jane Does, Alias 1-10 in injuring Gonsalves, were

          neither necessary nor just, constitute unreasonable force in the seizure of Gonsalves’s

          person and, thus, deprived Gonsalves of his rights under the Fourth and Fourteen

          Amendments to the United States Constitution.

    93.   Plaintiff Gonsalves claims damages for the injuries set forth above in accordance with

          42 U.S.C. § 1983 against defendants John and Jane Does, Alias 1-10 for the violation

          of his constitutional rights by action taken under color of law.

    94.   As a direct and proximate result of the actions by defendants John and Jane Does,

          Alias 1-10, Gonsalves has endured physical pain and suffering and incredible

          emotional distress; moreover, Gonsalves has incurred medical bills, lost wages, and

          will continue to incur future medical bills, pain and suffering, and lost wages.
    95.   Defendants’ unlawful seizure of Gonsalves and use of force was not reasonable and

          was unsupported by probable cause, in derogation of rights secured to the plaintiff by

          the Fourth and Fourteenth Amendments to the United States Constitution.

    96.   Plaintiff has no adequate remedy at law to redress the irreparable harm which

          defendants have caused and continue to cause him.

          WHEREFORE, plaintiff Jhamal Gonsalves prays this Honorable Court:

          a.      Award plaintiff all reasonable compensatory damages, including for lost

                  income, medical bills, mental anguish and emotional distress, and any other
                  compensatory damages, for each count alleged in the Complaint;

                                                 19
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 20 of 36 PageID #: 20




           b.     Award plaintiff punitive damages against all defendants individually for each

                  count alleged in the Complaint;

           c.     Award plaintiff reasonable attorneys’ fees, expert fees and court costs in

                  accordance with 42 U.S.C. §1988 for the prosecution of his 42 U.S.C. §1983

                  claims;

           d.     Award plaintiff legal interest and costs, plus prejudgment and post-judgment

                  interest; and

           e.     Award such other and further relief as this Honorable Court deems right and

                  just.

                                    XV. COUNT X
                                    42 U.S.C. § 1983
                                  EXCESSIVE FORCE
                               AGAINST DEFENDANTS
                            JOHN AND JANE DOES, ALIAS 1-10

    97.    Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

           through 96 as if incorporated and reiterated herein.

    98.    At all times relevant herein, defendants John and Jane Does, Alias 1-10 were acting

           under color of law by exercising power made possible because the defendants were

           clothed with the authority of law.

    99.    Defendants John and Jane Does, Alias 1-10 used unlawful and unreasonably excessive

           force in stopping and seizing Gonsalves, in violation of Gonsalves’s rights under the

           Fourth and Fourteenth Amendments to the United States Constitution. Defendants

           Endres’s and McParlin’s actions displayed both deliberate indifference and a reckless

           disregard of Gonsalves’s constitutional rights.

    100.   Defendants’ excessive force was neither necessary nor just, constituted unreasonable

           force in the unjustified seizure of Gonsalves’s person and, thus, deprived Gonsalves



                                                 20
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 21 of 36 PageID #: 21



           of his rights under the Fourth and Fourteen Amendments to the United States

           Constitution.

    101.   Plaintiff Gonsalves claims damages for the injuries set forth above in accordance with

           42 U.S.C. § 1983 against defendants John and Jane Does, Alias 1-10 for violation of

           his constitutional rights under color of law.

    102.   As a direct and proximate result of the actions by defendants John and Jane Does,

           Alias 1-10, Gonsalves has endured physical pain and suffering and incredible

           emotional distress; moreover, Gonsalves has incurred medical bills, lost wages, and

           will continue to incur future medical bills, pain and suffering, and lost wages.

    103.   Plaintiff has no adequate remedy at law to redress the irreparable harm which

           defendants have caused and continue to cause him.

           WHEREFORE, plaintiff Jhamal Gonsalves prays this Honorable Court:

           a.      Award plaintiff all reasonable compensatory damages, including for lost

                   income, medical bills, mental anguish and emotional distress, and any other

                   compensatory damages, for each count alleged in the Complaint;

           b.      Award plaintiff punitive damages against all defendants for each count alleged

                   in the Complaint;
           c.      Award plaintiff reasonable attorneys’ fees, expert fees and court costs in

                   accordance with 42 U.S.C. § 1988 for the prosecution of his 42 U.S.C. § 1983

                   claims;

           d.      Award plaintiff legal interest and costs, plus prejudgment and post-judgment

                   interest; and

           e.      Award such other and further relief as this Honorable Court deems right and

                   just.




                                                  21
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 22 of 36 PageID #: 22



                                      XVI. COUNT XI
                                      NEGLIGENCE
                                  AGAINST DEFENDANTS
                               JOHN AND JANE DOES, ALIAS 1-10

    104.   Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

           through 103 as if incorporated and reiterated herein.

    105.   On October 18, 2020, defendants John and Jane Does, Alias 1-10 were operating

           vehicles owned by the City of Providence, did so unreasonably and unsafely, and as a

           consequence thereof struck and injured Gonsalves.

    106.   Plaintiff Gonsalves was at all times in the exercise of due care and caution.

    107.   At all times relevant hereto, defendants John and Jane Does, Alias 1-10 were operating

           the motor vehicles owned by defendant City of Providence with the City’s full

           knowledge and consent.

    108.   Defendant City of Providence, as owner of the motor vehicles being operated by

           defendants John and Jane Does, Alias 1-10, is liable to plaintiff Gonsalves pursuant to

           R.I.G.L. 31-33-6.

    109.   As a direct and proximate result of the actions by defendants John and Jane Does,

           Alias 1-10, Gonsalves has endured physical pain and suffering and incredible

           emotional distress; moreover, Gonsalves has incurred medical bills, lost wages, and

           will continue to incur future medical bills, pain and suffering, and lost wages.

    110.   Plaintiff has no adequate remedy at law to redress the irreparable harm which

           defendants have caused and continue to cause him.

           WHEREFORE, plaintiff Jhamal Gonsalves prays this Honorable Court:

           a.      Award plaintiff all reasonable compensatory damages, including for lost

                   income, medical bills, mental anguish and emotional distress, and any other

                   compensatory damages, for each count alleged in the Complaint;
                                                  22
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 23 of 36 PageID #: 23



           b.      Award plaintiff punitive damages against all defendants for each count alleged

                   in the Complaint;

           c.      Award plaintiff reasonable attorneys’ fees and court costs pursuant to federal

                   and state law;

           d.      Award plaintiff legal interest and costs, plus prejudgment interest pursuant to

                   R.I. Gen. Law §9-21-10; and

           e.      Award such other and further relief as this Honorable Court deems right and

                   just.

                                      XVII. COUNT XII
                           GROSS NEGLIGENCE/RECKLESS CONDUCT
                           AGAINST JOHN AND JANE DOES, ALIAS 1-10,
                                  AND CITY OF PROVIDENCE

    111.   Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

           through 110 as if incorporated and reiterated herein.

    112.   On October 18, 2020, defendants John and Jane Does, Alias 1-10 were

           operating vehicles owned by the City of Providence,

    113.   The defendants operated their vehicles in a manner that was extremely and grossly

           negligent, and their conduct was in conscious disregard of a plain and known risk to

           the life and safety of Gonsalves. As a consequence of the defendants’ grossly negligent

           and reckless conduct, they injured Gonsalves.

    114.   Plaintiff Gonsalves was at all times in the exercise of due care and caution.

    115.   At all times relevant hereto, defendants John and Jane Does, Alias 1-10 were operating

           the motor vehicles owned by defendant City of Providence with the City’s full

           knowledge and consent.




                                                 23
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 24 of 36 PageID #: 24



    116.   Defendant City of Providence, as owner of the motor vehicles being operated by

           defendant John and Jane Does Alias 1-20, is liable to Gonsalves pursuant to R.I.G.L.

           31-33-6.

    117.   As a direct and proximate result of the actions by defendants John and Jane Does,

           Alias 1-10, Gonsalves has endured physical pain and suffering and incredible

           emotional distress; moreover, Gonsalves has incurred medical bills, lost wages, and

           will continue to incur future medical bills, pain and suffering, and lost wages.

    118.   Plaintiff has no adequate remedy at law to redress the irreparable harm which

           defendants have caused and continue to cause him.

           WHEREFORE, plaintiff Jhamal Gonsalves prays this Honorable Court:

           a.      Award plaintiff all reasonable compensatory damages, including for lost

                   income, medical bills, mental anguish and emotional distress, and any other

                   compensatory damages, for each count alleged in the Complaint;

           b.      Award plaintiff punitive damages against all defendants for each count alleged

                   in the Complaint;

           c.     Award plaintiff reasonable attorneys’ fees and court costs pursuant to federal

                   and state law;

           d.      Award plaintiff legal interest and costs, plus prejudgment interest pursuant to

                   R.I. Gen. Law §9-21-10; and

           e.     Award such other and further relief as this Honorable Court deems right and

                   just.




                                                  24
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 25 of 36 PageID #: 25



                                          XVIII. COUNT XIII
                                              ASSAULT
                                       AGAINST DEFENDANTS
                                    JOHN AND JANE DOES, ALIAS 1-10

    119.   Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

           through 118 as if incorporated and reiterated herein.

    120.   Defendants John and Jane Does, Alias 1-10, by virtue of their actions, caused their

           motor vehicle, directly or indirectly, to strike Gonsalves, causing Gonsalves to suffer

           apprehension of an immediate harmful contact.

    121.   The defendants’ negligent, reckless, and egregious conduct indicates a flagrant

           disregard for Gonsalves’s safety.

    122.   As a direct and proximate result of the actions by defendants John and Jane Does,

           Alias 1-10, Gonsalves has endured physical pain and suffering and incredible

           emotional distress; moreover, Gonsalves has incurred medical bills, lost wages, and

           will continue to incur future medical bills, pain and suffering, and lost wages.

    123.   Plaintiff has no adequate remedy at law to redress the irreparable harm which

           defendants have caused and continue to cause him.

           WHEREFORE, plaintiff Jhamal Gonsalves prays this Honorable Court:

           a.      Award plaintiff all reasonable compensatory damages, including for lost

                   income, medical bills, mental anguish and emotional distress, and any other

                   compensatory damages, for each count alleged in the Complaint;

           b.      Award plaintiff punitive damages against all defendants for each count alleged

                   in the Complaint;

           c.      Award plaintiff reasonable attorneys’ fees and court costs pursuant to federal

                   and state law;



                                                  25
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 26 of 36 PageID #: 26



           d.      Award plaintiff legal interest and costs, plus prejudgment interest pursuant to

                   R.I. Gen. Law §9-21-10; and

           e.      Award such other and further relief as this Honorable Court deems right and

                   just.
                                        XIX. COUNT XIV
                                           BATTERY
                                    AGAINST DEFENDANTS
                                 JOHN AND JANE DOES, ALIAS 1-10

    124.   Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

           through 123 as if incorporated and reiterated herein.

    125.   Defendants John and Jane Does, Alias 1-10, by virtue of their actions, caused their

           motor vehicle, directly or indirectly, to strike Gonsalves, causing Gonsalves to suffer

           apprehension of an immediate harmful contact. The acts of the defendants John and

           Jane Does, Alias 1-10 in causing the Endres’s vehicle to strike Gonsalves were done

           without Gonsalves’s consent.

    126.   The defendants’ negligent, reckless, and egregious conduct indicates a flagrant

           disregard for Gonsalves’s safety.

    127.   As a direct and proximate result of the actions by defendants John and Jane Does,

           Alias 1-10, Gonsalves has endured physical pain and suffering and incredible

           emotional distress; moreover, Gonsalves has incurred medical bills, lost wages, and

           will continue to incur future medical bills, pain and suffering, and lost wages.

    128.   Plaintiff has no adequate remedy at law to redress the irreparable harm which

           defendants have caused and continue to cause him.




                                                  26
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 27 of 36 PageID #: 27



           WHEREFORE, plaintiff Jhamal Gonsalves prays this Honorable Court:

           a.     Award plaintiff all reasonable compensatory damages, including for lost

                  income, medical bills, mental anguish and emotional distress, and any other

                  compensatory damages, for each count alleged in the Complaint;

           b.     Award plaintiff punitive damages against all defendants for each count alleged

                  in the Complaint;

           c.     Award plaintiff reasonable attorneys’ fees and court costs pursuant to federal

                  and state law;

           d.     Award plaintiff legal interest and costs, plus prejudgment interest pursuant to

                  R.I. Gen. Law §9-21-10; and

           e.     Award such other and further relief as this Honorable Court deems right and

                  just.
                                          XX. COUNT XV
                                      FALSE IMPRISONMENT
                                      AGAINST DEFENDANTS
                                   JOHN AND JANE DOES, ALIAS 1-10

    129.   Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

           through 128 as if incorporated and reiterated herein.

    130.   Defendants John and Jane Does, Alias 1-10 brandished lethal force, while cloaked with

           the authority of the Providence Police Department, and ruthlessly pursued Gonsalves

           without a reasonable basis for doing so.

    131.   Defendants lacked a reasonable basis for apprehending Gonsalves and, thus, the

           defendants’ ruthless pursuit of Gonsalves was an unfounded assertion of authority.

    132.   The defendants’ course of action was to blindside Gonsalves with their force and

           appearance of authority because the defendants knew and/or intended that this

           strategy should impede Gonsalves’s liberty of movement; the defendants’ conduct

                                                 27
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 28 of 36 PageID #: 28



           resulted in an intentional, unconsented, and unlawful restraint of Gonsalves’s physical

           liberty.

    133.   As a direct and proximate result of the actions by defendants John and Jane Does,

           Alias 1-10, Gonsalves has endured physical pain and suffering and incredible

           emotional distress; moreover, Gonsalves has incurred medical bills, lost wages, and

           will continue to incur future medical bills, pain and suffering, and lost wages.

    134.   Plaintiff has no adequate remedy at law to redress the irreparable harm which

           defendants have caused and continue to cause him.

           WHEREFORE, plaintiff Jhamal Gonsalves prays this Honorable Court:

           a.         Award plaintiff all reasonable compensatory damages, including for lost

                      income, medical bills, mental anguish and emotional distress, and any other

                      compensatory damages, for each count alleged in the Complaint;

           b.         Award plaintiff punitive damages against all defendants for each count alleged

                      in the Complaint;

           c.         Award plaintiff reasonable attorneys’ fees and court costs pursuant to federal

                      and state law;

           d.         Award plaintiff legal interest and costs, plus prejudgment interest pursuant to

                      R.I. Gen. Law §9-21-10; and

           e.         Award such other and further relief as this Honorable Court deems right and

                      just.




                                                    28
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 29 of 36 PageID #: 29



                                  XXI. COUNT XVI
                   INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                               AGAINST DEFENDANTS
                           JOHN AND JANE DOES, ALIAS 1-10

    135.   Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

           through 134 as if incorporated and reiterated herein.

    136.   The defendants’ conduct of pursuing and ultimately resulting in striking Gonsalves’s

           moped and severely injuring him exposes an intentional and/or reckless disregard of

           the probability of causing Gonsalves emotional distress.

    137.   The conduct was extreme and outrageous.

    138.   There is a causal connection between defendants’ conduct and the emotional distress

           suffered by Gonsalves.

    139.   As a direct result of the intentional infliction of emotional distress by the defendants,

           Gonsalves has suffered serious mental anguish.

    140.   The actions of defendants John and Jane Does, Alias 1-10 in pursuing and striking

           Gonsalves’s moped and severely injuring him caused Gonsalves to suffer irreparable

           harm.

    141.   As a direct and proximate result of the actions by defendants John and Jane Does,

           Alias 1-10, Gonsalves has endured physical pain and suffering and incredible

           emotional distress; moreover, Gonsalves has incurred medical bills, lost wages, and

           will continue to incur future medical bills, pain and suffering, and lost wages.

    142.   Plaintiff has no adequate remedy at law to redress the irreparable harm which

           defendants have caused and continue to cause him.




                                                  29
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 30 of 36 PageID #: 30



           WHEREFORE, plaintiff Jhamal Gonsalves prays this Honorable Court:

           a.      Award plaintiff all reasonable compensatory damages, including for lost

                   income, medical bills, mental anguish and emotional distress, and any other

                   compensatory damages, for each count alleged in the Complaint;

           b.      Award plaintiff punitive damages against all defendants for each count alleged

                   in the Complaint;

           c.      Award plaintiff reasonable attorneys’ fees and court costs pursuant to federal

                   and state law;

           d.      Award plaintiff legal interest and costs, plus prejudgment interest pursuant to

                   R.I. Gen. Law §9-21-10; and

           e.      Award such other and further relief as this Honorable Court deems right and
                   just.

                                    XXII. COUNT XVII
                                      42 U.S.C. §1983
                                 SUPERVISORY LIABILITY
                        AGAINST DEFENDANTS CLEMENTS AND PARÉ
    143.   Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

           through 142 as if incorporated and reiterated herein.

    144.   At all times relevant herein, defendants Endres and McParlin were acting under color
           of law by exercising power made possible because the defendants were clothed with

           the authority of law.

    145.   By reason of the foregoing, defendants Clements and Paré, supervisory personnel of

           defendant Officers Endres and McParlin, acted with reckless disregard and deliberate

           indifference in hiring, screening and training of defendant Officers Endres and

           McParlin.

    146.   The failure of defendants Clements and Paré to provide adequate training, education
           and discipline of defendants Endres and McParlin has resulted in the denial of


                                                 30
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 31 of 36 PageID #: 31




           Gonsalves’s rights, protected by the Fourth and Fourteenth Amendments to the

           United States Constitution.

    147.   As a direct and proximate result of the actions by defendants Clements and Paré,

           Gonsalves has endured physical pain and suffering and incredible emotional distress;

           moreover, Gonsalves has incurred medical bills, lost wages, and will continue to incur

           future medical bills, pain and suffering, and lost wages.

    148.   Plaintiff has no adequate remedy at law to redress the irreparable harm which

           defendants have caused and continue to cause him.


           WHEREFORE, plaintiff Jhamal Gonsalves prays this Honorable Court:

           a.      Award plaintiff all reasonable compensatory damages, including for lost

                   income, medical bills, mental anguish and emotional distress, and any other

                   compensatory damages, for each count alleged in the Complaint;

           b.      Award plaintiff punitive damages against all defendants for each count alleged

                   in the Complaint;

           c.      Award plaintiff reasonable attorneys’ fees and court costs pursuant to federal

                   and state law;

           d.      Award plaintiff legal interest and costs, plus prejudgment interest pursuant to

                   R.I. Gen. Law §9-21-10; and

           e.      Award such other and further relief as this Honorable Court deems right and
                   just.


                                  XXIII. COUNT XVIII
                                 42 U.S.C. 1983 AGAINST
                             AGAINST CITY OF PROVIDENCE

    149.   Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

           through 148 as if incorporated and reiterated herein.


                                                  31
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 32 of 36 PageID #: 32



    150.   Defendant City of Providence developed and maintained customs, policies, and/or

           practices exhibiting deliberate indifference to the constitutional rights of its citizens,

           which caused the violations of Gonsalves’s rights.

    151.   It was the custom, policy, and/or practice of the City of Providence to provide no

           training or grossly inadequate training to its police officers regarding the following:

           their duties, responsibilities and conduct towards citizens; use of force; vehicular

           pursuit of individuals; tactics for approaching and otherwise de-escalating situations

           with the citizens so as to avoid the victimization and wrongful injury of citizens by

           police officers and the safe operation of police vehicles.

    152.   It was the policy and/or custom or practice of the City of Providence to conduct

           grossly inadequate screening in the hiring of its police officers regarding the officers’

           propensities for violence, abuse of authority and bias towards citizens.

    153.   It was the policy and/or custom or practice of the City of Providence to provide

           grossly inadequate supervision, discipline, and remediation to officers.

    154.   The City of Providence has been deliberately indifferent in training, supervising and

           disciplining officers regarding their duties, responsibilities and conduct towards

           citizens; use of force; preventing abuse of authority; and, tactics for approaching and

           otherwise de-escalating situations with the citizens, so as to avoid the victimization of

           citizens.

    155.   The City of Providence has been deliberately indifferent in screening and hiring

           officers, who demonstrate their propensities for violence, abuse of authority and bias

           towards citizens.




                                                  32
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 33 of 36 PageID #: 33



    156.   As a direct and proximate result of the foregoing acts, omissions, systemic deficiencies,

           and deliberate indifference on the part of the City of Providence, Gonsalves was

           deprived of his constitutional rights and injured.

    157.   The above-described policies and customs demonstrated a deliberate indifference on

           the part of policymakers of the City of Providence to the constitutional rights of

           persons within the Town, and were the cause of the violations of Gonsalves’s rights

           alleged herein.

    158.   As a direct and proximate result of the actions by defendants Clements and Paré,

           Gonsalves has endured physical pain and suffering and incredible emotional distress;

           moreover, Gonsalves has incurred medical bills, lost wages, and will continue to incur

           future medical bills, pain and suffering, and lost wages.

    159.   Plaintiff has no adequate remedy at law to redress the irreparable harm which

           defendants have caused and continue to cause him.

           WHEREFORE, the plaintiff Jhamal Gonsalves requests that this Court:

           a.      Award plaintiff all reasonable compensatory damages, including for lost

                   income, medical bills, mental anguish and emotional distress, and any other

                   compensatory damages, for each count alleged in the Complaint;

           b.      Award plaintiff punitive damages against all defendants for each count alleged

                   in the Complaint;

           c.      Award plaintiff reasonable attorneys’ fees and court costs pursuant to federal

                   and state law;

           d.      Award plaintiff legal interest and costs, plus prejudgment interest pursuant to

                   R.I. Gen. Law §9-21-10; and

           e.      Award such other and further relief as this Honorable Court deems right and
                   just.
                                                  33
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 34 of 36 PageID #: 34



                                     XXIV. COUNT XIX
                                   VICARIOUS LIABILITY
                               AGAINST CITY OF PROVIDENCE

    160.   Paragraphs 1 through 159 and Counts I through XVI are hereby incorporated by

           reference as if fully set forth fully at length herein.

    161.   Defendants Endres and McParlin were employees, agents and/or servants of

           defendant City of Providence and were acting within the scope of their employment

           at all times relevant hereto.

    162.   Defendants John and Jane Does, Alias, 1-10 were employees, agents and/or servants

           of defendant City of Providence and were acting within the scope of their employment

           at all times relevant hereto.

    163.   Defendant City of Providence was at all relevant times vicariously responsible for the

           acts of its employees, agents and/or servants, including, but not limited to, the acts of

           defendants Endres, McParlin and John and Jane Does, Alias 1-10.

    164.   As a direct and proximate result of the actions by defendants Endres, McParlin, John

           and Jane Does, Alias 1-10, and the City of Providence, Gonsalves has endured physical

           pain and suffering and incredible emotional distress; moreover, Gonsalves has

           incurred medical bills, lost wages, and will continue to incur future medical bills, pain

           and suffering, and lost wages.

    165.   Plaintiff has no adequate remedy at law to redress the irreparable harm which

           defendants have caused and continue to cause him.

           WHEREFORE, plaintiff Jhamal Gonsalves prays this Honorable Court:

           a.      Award plaintiff all reasonable compensatory damages, including for lost

                   income, medical bills, mental anguish and emotional distress, and any other

                   compensatory damages, for each count alleged in the Complaint;


                                                    34
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 35 of 36 PageID #: 35



          b.    Award plaintiff punitive damages against all defendants for each count alleged

                in the Complaint;

          c.    Award plaintiff reasonable attorneys’ fees and court costs pursuant to federal

                and state law;

          d.    Award plaintiff legal interest and costs, plus prejudgment interest pursuant to

                R.I. Gen. Law §9-21-10; and

          e.    Award such other and further relief as this Honorable Court deems right and

                just.

                                               Plaintiff,
                                               By his attorney,


                                               /s/ Amato A. DeLuca ____________
                                               Amato A. DeLuca (#0531)
                                               DeLUCA & ASSOCIATES, LTD.
                                               199 North Main Street
                                               Providence, RI 02903
                                               401-453-1500
                                               401-453-1501 Fax
                                               bud@delucaandassociates.com


                                               /s/ Jude E. Kerrison
                                               Jude E. Kerrison (#xxxx)
                                               Karns & Kerrison
                                               850 Aquidneck Avenue
                                               Unit A9
                                               Middletown, RI 02842
                                               Tel: (401) 270-0023
                                               Fax: (401) 270-0689
                                               jude@karnslaw.com




    DATED: JANUARY 13, 2021

    PLAINTIFF DEMANDS A TRIAL BY JURY
    AND DESIGNATES AMATO A. DELUCA AS TRIAL ATTORNEY


                                              35
Case 1:21-cv-00021-WES-LDA Document 1 Filed 01/13/21 Page 36 of 36 PageID #: 36




                                      36
